Title: To James Madison from John Murray Forbes, 14 August 1807
From: Forbes, John Murray
To: Madison, James



Hamburg 14th. August 1807.

I had last the honor to address Your Excellency under 24th. ult. Copy of which is now inclosed.  Since that date, an unpleasant occurrence has taken place in the River Eyder, between the commanding Officer of H. B. Majesty’s Brig Sparkler, and Capt. Curran of the American Ship Androscoggin.  It appears by Capt. C’s Statement, confirmed by a Danish Pilot and two of his Crew, that, proceeding from Tónningen to Teneriffe, at a distance of about one League from the former place and several Leagues within the Eyder and in the danish Territory, he was ordered by the commanding Officer of the Sparkler to come to Anchor; he replied that he could not without endangering his Vessel, until, he had passed certain other Vessels then lying at Anchor at Vollerwick, where he then was, on which two shots were fired at the Vessel and as soon as Capt. C. could do it with safety, he came to Anchor and was boarded & grossly insulted by the English Commander.  Representations were immediately made by the Danish Lieut: von Kruger commanding in the Eyder.  Inclosed is Copy of Lieut. Dennis reply; in which he admits having left orders to bring to and examine all Vessels going out under pretext of searching for Deserters, he also admits the firing Guns, but contends that they were only Musquets.  Capt. Curran’s Statement is very lengthy and contains many details of aggravated insult were possibly a little coloured by his resentment at the moment of writing it.  I do not think it necessary to inclose it.  I sent a Copy of it to our Consul at Copenhagen with the Letter of which a transcript will be found herewith.  There can be little doubt that the Conduct of the English was an insult to the Sovereignty of Denmark but that Government as well as the United States have many more important Subjects of unpleasant discussion with England than the present, yet I should, perhaps, not have done my duty if I had neglected to report these Circumstances.  We have been for several days in a state of most anxious Expectation.  The Kingdom of Denmark whose neutrality has hitherto been respected by all Parties is now menaced, at one and the same moment, by England and France.  A very strong naval and military Expedition from England has arrived off Copenhagen and surrounds Sealand; at first it was thought that immediate and uncond hostility was their object and indeed the expedition was predicated on the occupation of Holstein and Sleswick by the French which was believed in England to have already taken place.  On their arrival in the Baltic, it has been found that these Duchies were untouched and the Prince Regent having declared that he should regard either party that first attacked him as his Enemy and ally himself with the other, it is now believed that he may still preserve his neutrality between the most menacing Preparations of both parties, for on the Side of the French 15000 Spanish troops and about 10000 French are arrived and daily arriving in this Vicinity to be commanded by the Prince of Ponte Corvo (Bernadotte) who has established his Head Quarters in this City.  We are also looking with great Solicitude towards the U. S. and England, to learn the Consequences of the late unpleasant affair on our Coast.  Some private letters from England announce serious fears of a rupture.  As far as one can rely on the Parliamentary Speakers and public Writers, such an event is at least as much deprecated in that Country as it can be in our’s.  Should War take place I shall only regret my absence from its toils and Chances and the first wish of my heart will be to be made, in some way, useful to my Country’s sacred Cause.
(6 P. M.)  We have just the news that the english Minister and Consul have left Altona and the Copenhagen mail which usually arrives at 12 or 1 O’clock is, at this late our, not yet arrived.  These two Circumstances have excited great Sensation among the Inhabitants of our City who fear that some hostile event has occurred near Copenhagen.  I have the honor to be very respectfully Your Excellency’s obedient Servant

J: M: Forbes

